department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release date release date date date uniform issue list contact person identification_number telephone number employer_identification_number u o e u d u e t d u d o u o r o - o o a o dear this is in response to your ruling_request dated date1 as amended on date seeking discretionary relief under sec_301_9100-3 of the miscellaneous regulations miscellaneous regulations for an extension of time to revoke your election under sec_501 of the internal_revenue_code code effective for all tax years beginning after date facts you are exempt from federal_income_tax as an organization described in sec_501 of the code and classified as a public charity under sec_509 and sec_170 a ii you made a sec_501 lobbying_expenditure test election the lobbying election on date and have not revoked the lobbying election several years ago you entered into discussions with university which is also exempt from federal_income_tax as an organization described in sec_501 of the code and classified as a public charity under sec_509 and sec_170 these discussions resulted in an agreement by which you became the sole member of university throughout the process the parties conducted due diligence on each other's operations and held negotiations focused primarily on the terms of the agreement and how best to integrate your programs with those of university while allowing you to continue as a separate_entity you have represented that as a result of the agreement you became a member_of_an_affiliated_group with university within the meaning of sec_4911 during the course of the negotiations and due diligence by you and the university the impact of your lobbying election did not come to the attention of either you or the university you had relied on a qualified attorney for legal advice on all aspects of the acquisition including the impact of the agreement on your tax-exempt status your attorney did not inform you that you would be subject_to the affiliation rules of sec_4911 of the code as a result of this transaction nor did he advise you to revoke your lobbying election to avoid the adverse consequences of sec_4911 the accounting firm that prepared your year form_990 return of organization exempt from income_tax did not identify the unintended consequences of your failure to timely revoke your sec_501 of the code lobbying election however during the preparation of your year form_990 in date your accounting firm discovered the unintended consequences of your failure to timely revoke your sec_501 lobbing election under sec_4911 you became the sole electing member of the affiliated_group potentially liable for the excise_tax on the affiliated group’s excess lobbying_expenditure you immediately conducted an internal review of this matter and retained an accounting firm and outside legal counsel to assist in preparing a request for discretionary relief under sec_301 of the miscellaneous regulations in addition you filed a form_5768 revoking your sec_501 lobbying election for the tax years beginning after date you then filed this request before the internal_revenue_service the service initiated any examination or discovered this matter granting your request will eliminate a tax_liability that arose as a result of your inadvertent failure to revoke your lobbying election it will not result in a lower tax_liability than was applicable at the time you should have revoked your lobbying election ruling requested you requested the following ruling that you be granted an extension of time to retroactively revoke your sec_501 lobbying election effective for all tax years beginning after date law sec_501 of the code exempts from federal_income_tax entities organized and operated exclusively for charitable educational and other exempt purposes provided in relevant part that no substantial part of the organization's activities may consist of carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h sec_501 of the code sets out an alternative to the no substantial part limitation on expenditures made for the purposes of influencing_legislation this section permits an organization to elect to be governed by mechanical rules that set ceilings on the permissible lobbying_expenditures it may make during a taxable_year sec_501 of the code provides that this subsection shall apply to any organization which has elected in such manner and at such time as the secretary may prescribe to have the provisions of this subsection apply to such organization and which for the taxable_year which includes the date the election is made is described in subsection c and a is described in paragraph and b is not a disqualified_organization under paragraph sec_501 of the code provides that organizations permitted to elect to have this subsection apply include an organization that is described in sec_170 relating to educational institutions sec_501 of the code provides that an organization's election under sec_501 is effective for all taxable years which end after the date the election is made sec_501 of the code provides that an organization's election under sec_501 continues to be effective for all taxable years which begin before the date the election is revoked by the organization under regulations prescribed by the secretary sec_1_501_h_-2 of the income_tax regulations regulations provides that an election under sec_501 is made by filing a completed form_5768 election revocation of election by an eligible sec_501 organization to make expenditures to influence legislation this section also provides that the election remains in effect for each succeeding taxable_year for which the organization is an eligible_organization and which begins before a notice of revocation is filed under paragraph d of sec_1_501_h_-2 of the regulations sec_1_501_h_-2 of the regulations provides that an organization may voluntarily revoke a lobbying election by filing a form_5768 under sec_501 a voluntary revocation is effective with the beginning of the first taxable_year after the taxable_year in which the notice is filed c will apply with respect to the organization's activities in attempting to influence legislation beginning with the taxable_year for which the voluntary revocation is effective if an organization voluntarily revokes its election the substantial part test of section sec_4911 f a of the code provides that when two or more organizations are affiliated and at least one has made an election under sec_501 the determination as to whether excess_lobbying_expenditures have been made and the expenditure limits of sec_501 have been exceeded shall be made as though the affiliated organizations are one organization sec_4911 of the code defines membership in an affiliated_group for the purposes of the preceding paragraph when the governing instrument of one organization requires it to be bound by the decisions of another on legislative issues or the governing board_of one organization includes persons who are either specifically designated representatives or members of the governing board officers or paid executive staff of another organization and who by aggregating their votes have sufficient power to cause or prevent action on legislative issues by the first organization sec_301_9100-1 of the miscellaneous regulations provides that the regulations under this section and sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 of the miscellaneous regulations defines a regulatory election as an election the due_date of which is prescribed by a regulation published in the federal_register revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 of the miscellaneous regulations gives the commissioner discretion to grant a taxpayer a reasonable extension of time but no more than six months to make a regulatory or statutory election sec_301_9100-3 of the miscellaneous regulations provides that requests for extensions of time to file regulatory elections will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the miscellaneous regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional who failed to make or advise the taxpayer to make the election sec_301_9100-3 of the miscellaneous regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy related penalty could be imposed under sec_6662 of the code at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii iii was informed in all material respects of the required election but chooses not to make the election or uses hindsight in requesting relief deadline that makes the election advantageous to a taxpayer the service will not ordinarily grant relief if specific facts have changed since the original sec_301_9100-3 of the miscellaneous regulations states that the service will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced when i ii granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if there is a resulting decrease in the aggregate tax_liability for all affected taxpayers if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 of the code before the taxpayer's receipt of a ruling granting relief under this section the government's interests are ordinarily prejudiced sec_6501 a of the code provides that in general the amount of any_tax imposed must be assessed within three years after the return was filed sec_6662 of the code imposes an accuracy related penalty for any underpayment_of_tax required to be shown on a return if that underpayment is attributable to one of several different actions revrul_83_74 1983_1_cb_112 granted relief under sec_301_9100-1 of the procedure regulations to a homeowner's association seeking to revoke its sec_528 election the service reasoned that the situation of a taxpayer seeking relief to revoke an election is analogous to one where a taxpayer is seeking relief to make an election and thus the provisions of sec_301_9100-1 of the miscellaneous regulations are applicable analysis a taxpayer may seek relief under sec_301_9100-3 of the regulations for an extension of time to file a regulatory election an election whose due_date is published in the federal_register is considered a regulatory election under sec_301_9100-1 the due dates for making and revoking lobbying elections under sec_501 of the code are published in the federal_register pursuant to a grant of authority under sec_501 therefore the sec_501 lobbying election is a regulatory election within the meaning of sec_301_9100-1 a taxpayer seeking relief to revoke an election is in a position analogous to one seeking relief to make an election and thus the provisions of sec_301_9100-3 of the miscellaneous regulations are applicable revrul_83_74 supra because you are seeking relief to revoke an election revrul_83_74 allows you to seek relief under the provisions of sec_301_9100-3 relief may be granted if the taxpayer establishes to the satisfaction of the commissioner that he acted reasonably and in good_faith and that the relief will not prejudice the interests of the government sec_301_9100-3 of the miscellaneous regulations a taxpayer may demonstrate that he has acted reasonably and in good_faith by requesting relief before the service discovers his failure to make the regulatory election among other methods sec_301_9100-3 of the miscellaneous regulations you made this request before the service discovered your failure to revoke the election therefore you will be deemed to have acted reasonably and in good_faith provided that none of the circumstances in sec_301_9100-3 apply sec_301_9100-3 of the miscellaneous regulations sets out three circumstances which show that a taxpayer has not acted reasonably or in good_faith but none apply to you in this case you are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of the code at the time relief is requested in addition you were not informed in all material respects of the required election and chose not to make the election further you are not using hindsight in requesting relief because no facts have changed since the due_date of the revocation that would make the revocation more advantageous therefore you are deemed to have acted reasonably and in good_faith within the meaning of sec_301_9100-3 in addition for relief to be granted a taxpayer must also establish that an extension of time would not prejudice the interests of the government sec_301_9100-3 of the miscellaneous regulations the interests of the government would be prejudiced if granting relief would result in the taxpayer having a lower tax_liability than the taxpayer would have had if the election had been timely made sec_301_9100-3 if you make a retroactive revocation of your lobbying election your tax_liability and that of your affiliates will be the same as it would have been if you had made the revocation during your tax_year before the agreement took effect allowing you to revoke your lobbying election would not result in you having a lower tax_liability in the aggregate for all taxable years affected by the election than you would have had if the election had not been timely made therefore the interests of the government will not be prejudiced because you have a lower tax_liability the interests of the government could also be prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 of the code sec_301_9100-3 of the miscellaneous regulations you have stipulated that all tax years for which the revocation of your lobbying election should have been made are not closed by the period of limitations on assessments under sec_6501 therefore the year in which the election should have been made and the years which the revocation would affect are still open and the interests of the government will not be prejudiced based on all of the facts and information submitted and the representations made it is our determination that you acted reasonably and in good_faith and granting the requested relief will not prejudice the interests of the government ruling based on your facts and representations we rule as follows you are granted an extension of time of days from the date of this letter_ruling to file a revocation of your lobbying election to be effective for all tax years beginning after date you should attach this letter to your amended_return this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
